Citation Nr: 9911357	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-35 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg.
 
2.  Entitlement to a compensable rating for high frequency 
hearing loss of the right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to July 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's claims file was 
subsequently transferred to the Manila, Philippines, VA RO.

In a March 1998 letter, the veteran indicated that he had 
withdrawn his claims for service connection on the following 
issues: a back condition; a skin condition, to include 
chloracne; malaria; and gingivitis.  Therefore, the case has 
come before the Board on the issues stated on the title page.

In the October 1991 rating decision, service connection was 
denied for depression and post-traumatic stress disorder 
(PTSD).  In July 1992, the veteran filed a notice of 
disagreement on those issues.  In March 1993, the Nashville, 
Tennessee, VA RO issued a statement of the case on the issue 
of entitlement to service connection for PTSD, but not for 
depression.  In an April 1994 rating decision, service 
connection was granted for PTSD.  In a June 1994 statement, 
the veteran reported that he had been treated for depression.  
In a July 1994 statement, the Nashville, Tennessee, VA RO 
indicated that the veteran would have to submit new and 
material evidence to reopen the claim of entitlement to 
service connection for depression; however, the July 1992 
notice of disagreement was still pending on that claim.  The 
Nashville, Tennessee, VA RO subsequently received VA medical 
records regarding treatment for depression, but the issue was 
not readjudicated.  In light of the grant of service 
connection for PTSD and the veteran's withdrawal of the 
issues certified to the Board on appeal, the RO should 
determine whether the veteran still wants to pursue a claim 
of entitlement to service connection for depression.  If he 
does, the RO should readjudicate the claim with consideration 
of the additional relevant evidence and then take any further 
appropriate action.


FINDING OF FACT

On April 19, 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issues of an increased rating for varicose 
veins of the right leg and a compensable rating for right ear 
hearing loss have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).

In a letter received by the Board on April 19, 1999, the 
veteran indicated that his appeal should be discontinued.  In 
light of this communication, the Board finds that the veteran 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal for an increased rating for varicose veins of the 
right leg and a compensable rating for right ear hearing loss 
is dismissed.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

